DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The rejections below are to the Examiners best understanding of the claimed invention in light of the 112 issues discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the esame, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 34/42/49 and 35/43/50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As such claim 29 recites “allergic reactions”, “blood sugar”, “heart attack” and “seizure” but does not recite how these are determined. It is not even disclosed what data is gathered for determining these elements or what sensor is capable of being used to gather the data which can be used to determine them. Examiner further notes that Claim 26 recites “receive data relating to a user of the apparatus” this does not recite health data just merely data “relating” to a user. 
As such the claims do not recite how the heat stroke/sleepwalking is being determined. The specification does not disclose a way to determine if the individual is having a heat stroke or sleepwalking. The only place in the description that discusses heat stroke/sleepwalking states “For example, the sense-and-act device may automatically turn on the air conditioner and/or fans if it determines that the user is having a heat stroke, or automatically turn on the lights if it determines that sleepwalking.” This merely recites “if it is determined” but doesn’t disclose how to determine that the user is having a heat stroke/sleepwalking.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 does not further limit claim 26 as the “patient predetermined condition” can be interpreted as falling which is claimed in claim 26, as further supported by applicants specification at least in [0012] which includes “to detect specific health conditions and automatically respond to such health conditions. For example, if sensor data indicates that the user has fallen or slipped”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 28-32, 36-37, 39, 41, 44-45, 47 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sadhu (Rajendra Sadhu, US 20150223705) hereinafter Sad.
 Regarding claim 26, an interpretation of Sad discloses apparatus for user monitoring and response (claim 1-2, 6), the apparatus comprising: 
a processor (“Programmable Microcontroller” Fig. 1-6, [0018], [0036]-[0038] see also [0054], [0056], [0069], [0071], Claim 1; Various portions of these sections and others refer to the device having processor(s)/microcontroller(s) with associated memory/storage); and 
storage to store instructions  to direct the processor ([0036]-[0038], [0054], [0056], [0069], [0071], Claim 1; Various portions of these sections and others refer to the device having memory/storage as well as the processors being “programmable” ie running on stored software. Furthermore, Examiner notes that “smart watches” are known to include memory and a processor) to: 
receive data relating to a user of the apparatus ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determine that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); and 
if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2), control one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is 

 Regarding claim 28, an interpretation of Sad further discloses the instructions to direct the processor to test the received data to match the received data with one or more predetermined health condition ([0017]-[0020], [0040] including “the present disclosure has been described with the purpose of using a wearable device such as a watch, band, or like device, for monitoring health conditions and controlling home automation networks”, [0045], [0057]-[0058], [0077], Claims 1-2 see also [0036]-[0038], [0043]-[0044], [0046]-[0048]; These portions recite numerous disclosures of comparing to thereshold for determining a condition. Examiner also notes that in one interpretation, ie one predetermined health condition, this does not further limit claim 26).

 Regarding claim 29, an interpretation of Sad further discloses wherein the one or more predetermined health condition comprises a normal condition, an active condition, an abnormal heart rate condition, a high blood pressure condition, a fever condition, an allergic reaction condition, a seizure condition, a stroke condition, a heart attack condition, or an abnormal blood sugar level condition, or any combinations thereof ([0020], [0057]-[0058], [0077]).

 Regarding claim 30, an interpretation of Sad further discloses comprising one or more sensors configured to collect the data relating to the user of the apparatus ([0046], [0055], [0060], [0080], Claim 3).



Regarding claim 32, an interpretation of Sad further discloses the instructions to direct the processor to automatically place a telephone call to an emergency dispatch center, or an emergency contact, or both ([0017]-[0018], [0043]-[0045], [0081], [0094] see also [0036]-[0038]).

Regarding claim 36, an interpretation of Sad further discloses the instructions to direct the processor to, if the user has fallen, automatically unlock one or more locks to provide emergency responders access to the user ([0080]-[0081], [0090], [0093]-[0094] see also [0036]-[0038], [0057], [0066]).

 Regarding claim 37, an interpretation of Sad further discloses wherein the one or more locks comprise one or more locks to one or more doors to the home of the user ([0019]-[0020], [0048], [0057], [0081], [0094] see also [0036]-[0038]).

 Regarding claim 39, an interpretation of Sad discloses tangible, non-transitory, machine-readable medium comprising code to direct a processor ([0036]-[0038]) to: 
receive data relating to a user of an apparatus for user monitoring and response ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 
determine that the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2); and 


 Regarding claim 41, an interpretation of Sad further discloses comprises code to direct the processor to automatically place a telephone call to an emergency dispatch center, or an emergency contact, or both ([0017]-[0018], [0043]-[0045], [0081], [0094] see also [0036]-[0038]).

 Regarding claim 44, an interpretation of Sad further discloses wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor to, if the user has fallen, automatically unlock one or more locks to provide emergency responders access to the user ([0080]-[0081], [0090], [0093]-[0094] see also [0036]-[0038], [0057], [0066]).

 Regarding claim 45, an interpretation of Sad further discloses wherein the one or more locks comprise one or more locks to one or more doors to the home of the user ([0019]-[0020], [0048], [0057], [0081], [0094] see also [0036]-[0038]).

Regarding claim 47, an interpretation of Sad discloses a method for sensing and responding to health conditions of a user of an apparatus, comprising: 
receiving data relating to a user of the apparatus ([0017]-[0018], [0020], [0043], [0048], [0055], Claim 1-2); 

if the user has fallen ([0066], [0080], [0090], [0093] see also [0006], Claim 1-2), controlling one or more locks ([0020], [0048], [0057] including “For instance, in case an emergency is detected, device 150 can, based on user preferences, issue control signals to the home automation network 110 to unlock the door to enable emergency rescue”, Claims 1-2, 6; The reference recites unlocking the door in case of an emergency and recites an falling a one possible emergency) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 27, 40, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Foss (John Foss, US 20080129518) hereinafter Foss.
Regarding claim 27, an interpretation of Sad further discloses comprising an accelerometer ([0018] see also [0066], [0080], [0090], [0093]), the instructions to direct the processor to determine that the user has fallen by determining that the accelerometer has detected ([0066], [0080], [0090], [0093] see also [0006]). 
An interpretation of Sad may not explicitly disclose determining a fall based on a sudden increase in acceleration followed by a period of no acceleration. 
However, in the same field of endeavor (medical devices), Foss teaches determining a sudden increase in acceleration followed by a period of no acceleration ([0056]-[0059], [0132], Fig. 3-4, 12 see also [0048], [0051], [0053]; Recites determining a fall based on a users rapid acceleration followed motionlessness for a period of time).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the elements of Foss as Sad recites the determining fall using an accelerometer and Foss recites a specific approach to determining a fall using an accelerometer which decreases the likelihood of false positive emergency determinations ([0006]-[0007]). Furthermore, combining the elements of Sad with those of Foss is merely combining prior art elements according to known methods to yield predictable results; ie combining the disclosure of Sad 

 Regarding claim 40, an interpretation of Sad further disclsoes wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor to determine ([0066], [0080], [0090], [0093] see also [0006], [0036]-[0038]) that the user has fallen by determining based on data from an accelerometer ([0018] see also [0066], [0080], [0090], [0093]). 
An interpretation of Sad may not explicitly disclose determining a fall based on a sudden increase in acceleration followed by a period of no acceleration
However, in the same field of endeavor (medical devices), Foss teaches determining a sudden increase in acceleration followed by a period of no acceleration ([0056]-[0059], [0132], Fig. 3-4, 12 see also [0048], [0051], [0053]; Recites determining a fall based on a users rapid acceleration followed motionlessness for a period of time).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the elements of Foss as Sad recites the determining fall using an accelerometer and Foss recites a specific approach to determining a fall using an accelerometer which decreases the likelihood of false positive emergency determinations ([0006]-[0007]). Furthermore, combining the elements of Sad with those of Foss is merely combining prior art elements according to known methods to yield predictable results; ie combining the disclosure of Sad with the fall detection teachings yields the predictable result of determining fall detection based on increase in acceleration followed by motionlessness. 



An interpretation of Sad may not explicitly disclose determining comprising detecting a sudden increase in acceleration followed by a period of no acceleration.
However, in the same field of endeavor (medical devices), Foss teaches determining comprising detecting a sudden increase in acceleration followed by a period of no acceleration ([0056]-[0059], [0132], Fig. 3-4, 12 see also [0048], [0051], [0053]; Recites determining a fall based on a users rapid acceleration followed motionlessness for a period of time).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the elements of Foss as Sad recites the determining fall using an accelerometer and Foss recites a specific approach to determining a fall using an accelerometer which decreases the likelihood of false positive emergency determinations ([0006]-[0007]). Furthermore, combining the elements of Sad with those of Foss is merely combining prior art elements according to known methods to yield predictable results; ie combining the disclosure of Sad with the fall detection teachings yields the predictable result of determining fall detection based on increase in acceleration followed by motionlessness. 

Claim Rejections - 35 USC § 103
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Horseman (Samantha Horseman, US 20140163333) hereinafter Horse. 
 Regarding claim 33, an interpretation of Sad discloses the above. An interpretation of Sad may not explicitly disclose to raise an alarm on the apparatus and wait a predetermined amount of time for the user to press an override button before performing other actions.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include an override to transmitting the alert because it allows for controlling the sending of an alert in order to inhibit false alerts from being transmitted ([0335]). 

Claim Rejections - 35 USC § 103
Claim 34, 42, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of WebMD (WebMD, Heat Stroke: Symptoms and Treatment, WebMD Information and Resources, https://web.archive.org/web/20131114013021/https://www.webmd.com/a-to-z-guides/heat-stroke-symptoms-and-treatment, 11/14/13, viewed on 9/8/21) hereinafter WebMD.
Regarding claim 34, an interpretation of Sad discloses determine the health state of the user, including using temperature sensing, and if a specific health state is recognized control a thermostat/air conditioner ([0040], [0045]-[0046], [0048], [0055]-[0057], Claims 2-3). 
An interpretation of Sad may not explicitly disclose to wherein the specific health state is that the user is having a heat stroke.
However, in the same field of endeavor (medical devices), WebMD teaches determining a user is having a heat stroke and turning down the temperature based on the determination (Heat stroke Treatment and symptoms discussion, including but not limited to “The medical definition of heat stroke is a core body temperature greater than 105 degrees Fahrenheit, with complications involving the central nervous system that occur after exposure to high temperatures.” and “While waiting for the paramedics to arrive, initiate first aid. Move the person to an air-conditioned environment”).


 Regarding claim 42, an interpretation of sad discloses the above including wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor ([0036]-[0038]) and determine the health state of the user, including using temperature sensing, and if a specific health state is recognized control a thermostat/air conditioner ([0040], [0045]-[0046], [0048], [0055]-[0057], Claims 2-3).
An interpretation of Sad may not explicitly disclose to wherein the specific health state is that the user is having a heat stroke.
However, in the same field of endeavor (medical devices), WebMD teaches determining a user is having a heat stroke and turning down the temperature based on the determination (Heat stroke Treatment and symptoms discussion, including but not limited to “The medical definition of heat stroke is a core body temperature greater than 105 degrees Fahrenheit, with complications involving the 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the temperature as taught by WebMD as a threshold for determining heat stroke and turn on the AC as in response to the predefine rules/algorithmic/threshold determinations taught by Sad in order to cool the individual as suggested by the First Aid portion of WebMD as cooling the individual helps to avoid a fatal outcome (First Aid for Heat Stroke section). Combining the elements of Sad with those of WebMD is merely combining prior art elements according to known methods to yield predictable results; ie applying predefined rules/algorithm/thresholds to physiological sensed data to determine air conditioning control as disclosed by Sad with the specific temperature threshold and direction to cool the person suffering from heat stroke which would yield the predictable result of when the users temperature increases above the threshold the device of Sad would control the air conditioning/thermostat.

 Regarding claim 49,  an interpretation of Sad further discloses determining a health state of the user, including using temperature sensing, and if the health state is recognized control a thermostat/air conditioner ([0040], [0045]-[0046], [0048], [0055]-[0057], Claims 2-3).
An interpretation of Sad may not explicitly disclose to wherein the specific health state is that the user is having a heat stroke.
However, in the same field of endeavor (medical devices), WebMD teaches determining a user is having a heat stroke and turning down the temperature based on the determination (Heat stroke Treatment and symptoms discussion, including but not limited to “The medical definition of heat stroke is a core body temperature greater than 105 degrees Fahrenheit, with complications involving the 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the temperature as taught by WebMD as a threshold for determining heat stroke and turn on the AC as in response to the predefine rules/algorithmic/threshold determinations taught by Sad in order to cool the individual as suggested by the First Aid portion of WebMD as cooling the individual helps to avoid a fatal outcome (First Aid for Heat Stroke section). Combining the elements of Sad with those of WebMD is merely combining prior art elements according to known methods to yield predictable results; ie applying predefined rules/algorithm/thresholds to physiological sensed data to determine air conditioning control as disclosed by Sad with the specific temperature threshold and direction to cool the person suffering from heat stroke which would yield the predictable result of when the users temperature increases above the threshold the device of Sad would control the air conditioning/thermostat.


Claim Rejections - 35 USC § 103
Claim 35, 43, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Ronald Benson et al., US 20150164409) hereinafter Ben.
Regarding claim 35, an interpretation of Sad further discloses determining a health state of the user and if the health state is recognized control the lights ([0017]-[0020], [0040], [0045], [0093], Claims 2-3). An interpretation of Sad may not explicitly disclose the health state being sleep walking. 
However, in the same field of endeavor (medical devices), Ben teaches determining the health state of sleep walking ([0299]-[0300], Fig. 9 see also [0106], [0241], [0301]-[0303]).


Regarding claim 43, an interpretation of sad discloses the above including wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor ([0036]-[0038]) and determining a health state of the user and if the health state is recognized control the lights ([0017]-[0020], [0040], [0045], [0093], Claims 2-3). 
An interpretation of Sad may not explicitly disclose the health state being sleep walking. 
However, in the same field of endeavor (medical devices), Ben teaches determining the health state of sleep walking ([0299]-[0300], Fig. 9 see also [0106], [0241], [0301]-[0303]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad with the determination of sleep walking as recited by Ben because it provides determining the sleep walking disorder and providing an alert to a user to alert the user to said disorder ([0241]). Additionally, combining the elements of Sad with the determination of sleep walking as recited by Ben as it is merely combining the sensing, determination and home automation aspects of Sad with a specific determination as recited Ben, which yields the predictable results of home automation based on a determination of sleepwalking.



An interpretation of Sad may not explicitly disclose the health state being sleep walking. 
However, in the same field of endeavor (medical devices), Ben teaches determining the health state of sleep walking ([0299]-[0300], Fig. 9 see also [0106], [0241], [0301]-[0303]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad with the determination of sleep walking as recited by Ben because it provides determining the sleep walking disorder and providing an alert to a user to alert the user to said disorder ([0241]). Additionally, combining the elements of Sad with the determination of sleep walking as recited by Ben as it is merely combining the sensing, determination and home automation aspects of Sad with a specific determination as recited Ben, which yields the predictable results of home automation based on a determination of sleepwalking.


Claim Rejections - 35 USC § 103
Claim 38, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sad in view of Ricci (Christopher Ricci, US 20160318468) hereinafter Ric. 
 Regarding claim 38, an interpretation of Sad discloses the above. An interpretation of Sad may not explicitly discloses to automatically control one or more features of a vehicle.
However, in the same field of endeavor (medical devices), Ric teaches automatically control one or more features of a vehicle ([0363]-[0365], Fig. 19 see also [0457], [0465]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the controlling element(s) of the vehicle in 

Regarding claim 46, an interpretation of sad discloses the above including wherein the tangible, non-transitory, machine-readable medium comprises code to direct the processor ([0036]-[0038]). 
An interpretation of Sad may not explicitly disclose automatically control one or more features of a vehicle.
However, in the same field of endeavor (medical devices), Ric teaches automatically control one or more features of a vehicle ([0363]-[0365], Fig. 19 see also [0457], [0465]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Sad to include the controlling element(s) of the vehicle in response to health sensing as taught by Ric because it provides safety for the user ([0365]). Furthermore, combining/substituting the elements of Sad which discloses sensing, determining and automation with the elements of specifically controlling elements of a vehicle in response to sensing and determination is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an element of the vehicle changes in response to sensing.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 26-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-35 of U.S. Patent No. 10653369 (‘369) in view of Sad. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are narrower representation of the elements of patented claims in ‘369 with slight amendments those amendments being disclosed by the prior art and render obvious the amendments.
Claim 26 (and 39/47) of the current app recite determining a fall and unlocking a door if a fall is determined based on a sensor reading, Claim 1 (and 15/27) of ‘369 recite monitoring sensors and determining a health condition, specifically “determining that the user has fallen” and “controlling one or more locks” to determining a fall. The difference being controlling a lock which has two states lock or unlocked, the claims of ‘369 do not explicitly recite unlock as its one of two states the ‘369 would render this obvious however, Sad also discloses this (see the rejection of claim one citing portions for “unlock”/”unlocking”). As ‘369 recites controlling a lock in response to a fall and locks have two states locked or unlocked taking ‘369 in view of Sad would be obvious as it is applying a known method to similar system to achieve a predictable result of unlocking the door automatically. The dependent claims in the current application appear to be the same/equivalents of the dependent claims in ‘369 for example ‘369 claim 2/3/14 and the current applications claim 31/29/27 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050116820 to Goldreich see Fig. 1; US 20120041278 to Sadhu; US 20140297006 to Sadhu.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792